Citation Nr: 0603103	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-09 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan


THE ISSUE

Entitlement to an initial higher rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to May 
1953.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 RO rating decision that awarded 
separate service connection and noncompensable ratings for 
bilateral hearing loss and for tinnitus, effective July 19, 
2001.  In January 2003, the RO increased to 10 percent the 
rating for the bilateral hearing loss, effective July 11, 
2002.  In March 2003, a Decision Review Officer with the RO 
awarded an earlier effective date of July 19, 2001, for the 
10 percent rating for the bilateral hearing loss.  In March 
2005, the veteran testified at a Travel Board hearing at the 
RO.  

In May 2005, the Board dismissed a claim for an effective 
date earlier than July 19, 2001, for the assignment of a 10 
percent rating for bilateral hearing loss, and a claim for an 
initial rating higher than 10 percent for tinnitus.  The 
Board remanded the remaining issue on appeal, the rating of 
the service-connected bilateral hearing loss.  Subsequently, 
in September 2005, the RO increased to 20 percent the rating 
for the bilateral hearing loss, effective August 30, 2004.  
The claim for an initial higher rating for bilateral hearing 
loss is now again before the Board for review.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for adjudication of 
the claim has been obtained.  

2.  The veteran's service-connected bilateral hearing loss 
has been rated 10 percent disabling from July 19, 2001 (the 
effective date of service connection); and as 20 percent 
disabling since August 30, 2004.  

3.  From July 19, 2001, to August 29, 2004, the bilateral 
hearing loss is manifested by no more than auditory acuity 
level III in the right ear and auditory acuity level IV in 
the left ear.  

4.  Since August 30, 2004, the bilateral hearing loss is 
manifested by auditory acuity level V in the right ear and 
auditory acuity level V in the left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for 
bilateral hearing loss for the period from July 19, 2001, to 
August 29, 2004, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85 (2005).  

2.  The criteria for a rating higher than 20 percent for 
bilateral hearing loss for the period since August 30, 2004, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.85 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent a rating decision in December 2001, 
a rating decision in January 2003, a rating decision in March 
2003, a statement of the case in March 2003, correspondence 
in June 2004, a rating decision in September 2005, and a 
supplemental statement of the case in October 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  

The Board now turns to the merits of the claim.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86, but the veteran's test results do not meet the 
numerical criteria for such a rating, and thus his bilateral 
hearing loss is to be rated by the usual method.  

This is an initial rating case, on the granting of service 
connection, and thus consideration must be given to different 
percentage ratings for different periods of time based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's bilateral hearing loss has been rated 10 
percent disabling since July 19, 2001, and 20 percent 
disabling since August 30, 2004.  

The Board will consider the veteran's claim for initial 
higher ratings for his hearing loss for each discrete period 
since the effective date of service connection: i.e., a 
rating higher than 10 percent for the period from July 11, 
2001, to August 29, 2004; and a rating higher than 20 percent 
for the period since August 30, 2004.  


From July 19, 2001 to August 29, 2004

An October 2001 VA audiological examination report noted that 
pure tone thresholds in the veteran's right ear were 30, 40, 
45, and 50 decibels at 1000, 2000, 3000, and 4000 Hertz.  The 
average pure tone threshold in the veteran's right ear was 41 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 88 percent.  Pure tone thresholds in 
the veteran's left ear were 45, 45, 55, and 60 decibels at 
the same frequencies.  The average pure tone threshold in the 
left ear was 51 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 80 percent.  The examiner 
wrote that the veteran had mild to moderately-severe 
sensorineural hearing loss in the right ear and mild to 
moderate sensorineural hearing loss in the left ear.  Speech 
recognition ability was good in both ears.  

Other private and VA treatment records show that the veteran 
was treated for hearing loss and various ear complaints on 
several occasions.  A June 2002 private audiological report 
from L. Pinnock, M.D., related a diagnosis of bilateral mild 
to severe sloping sensorineural loss with poor speech 
discrimination in the left ear.  While the results of the 
report provided some of the relevant data required by the VA, 
the results were incomplete for VA purposes in that the pure 
tone thresholds for the right ear and left ear at 3000 Hertz 
were absent and no average pure tone thresholds were 
provided.  The results were also inadequate in that the 
manner in which the speech discrimination results were 
derived was unclear.  Specifically, there was no indication 
that the Maryland CNC Test was used as required by 38 C.F.R. 
§ 4.85(a).  

A July 2002 VA audiological examination report indicated pure 
tone thresholds in the veteran's right ear of 30, 40, 55, and 
60 decibels at 1000, 2000, 3000, and 4000 Hertz.  The average 
pure tone threshold in the veteran's right ear was 46 
decibels and the speech recognition ability, using the 
Maryland CNC Test, was 80 percent.  Pure tone thresholds in 
the veteran's left ear were 45, 45, 60, and 65 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 54 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 76 percent.  The 
examiner indicated that the veteran had mild to moderately-
severe sensorineural hearing loss, bilaterally.  

The October 2001 VA audiological examination report rendered 
decibel threshold averages and speech discrimination scores 
which correlate to auditory acuity level II in the right ear 
and auditory acuity level IV in the left ear under Table VI 
of 38 C.F.R. § 4.85.  Such results warrant a noncompensable 
(0 percent) rating when the auditory acuity levels are 
entered in Table VII of 38 C.F.R. § 4.85.  As noted above, 
the June 2002 private audiological report from Dr. Pinnock 
did not provide sufficient detail for rating purposes in 
accordance with the criteria of 38 C.F.R. § 4.85.  

The July 2002 VA audiological examination report rendered 
decibel averages and speech discrimination scores which 
correlate to auditory acuity level III in the right ear and 
auditory acuity level IV in the left ear under Table IV of 38 
C.F.R. § 4.85.  Using Table VII of 38 C.F.R § 4.85, the 
results warrant a 10 percent rating.  

Based on the reports of record during the period from July 
19, 2001 to August 29, 2004, none of the veteran's hearing 
tests support findings that would warrant more than the 
assigned 10 percent rating for that period.  In fact, only 
the July 2002 VA audiological examination report indicated 
tests results supporting the currently assigned 10 percent 
rating for that period.  

Since August 30, 2004  

An August 30, 2004 VA audiological evaluation report noted 
that pure tone thresholds in the veteran's right ear were 35, 
45, 60, and 65 decibels at 1000, 2000, 3000, and 4000 Hertz.  
The average pure tone threshold in the veteran's right ear 
was 51 decibels and the speech recognition ability, using the 
Maryland CNC Test, was 68 percent.  Pure tone thresholds in 
the veteran's left ear were 45, 50, 60, and 70 decibels at 
the same frequencies.  The average pure tone threshold in the 
veteran's left ear was 56 decibels and the speech recognition 
ability, using the Maryland CNC Test, was 72 percent.  The 
assessment was mild to moderately-severe sensorineural 
hearing loss, bilaterally.  It was noted that the speech 
recognition ability was fair, bilaterally.  

Other recent treatment entries show that the veteran was seen 
for hearing loss and ear complaints.  

The most recent April 2005 VA audiological examination report 
indicated that pure tone thresholds in the veteran's right 
ear were 35, 50, 65, and 60 decibels at 1000, 2000, 3000, and 
4000 Hertz.  The average pure tone threshold in the veteran's 
right ear was 53 decibels and the speech recognition ability, 
using the Maryland CNC Test, was 72 percent.  Pure tone 
thresholds in the veteran's left ear were 50, 55, 55, and 70 
decibels at the same frequencies.  The average pure tone 
threshold in the veteran's left ear was 58 decibels and the 
speech recognition ability, using the Maryland CNC Test, was 
68 percent.  The assessment was mild to severe sensorineural 
hearing loss, bilaterally.  The examiner indicated that 
speech recognition was fair, bilaterally.  

Both the August 30, 2004 VA audiological evaluation report 
and the April 2005 VA audiological examination report 
rendered decibel threshold averages and speech recognition 
scores which correlate to auditory acuity level V in the 
right ear and auditory level V in the left ear under Table VI 
of 38 C.F.R. § 4.85.  Such results warrant a 20 percent 
rating under Diagnostic Code 6100 when the auditory acuity 
levels are entered in Table VII of 38 C.F.R. § 4.85.  None of 
the veteran's hearing tests for the period since August 30, 
2004, support more than the currently assigned 20 percent 
rating.  

As noted above, the Board is sympathetic to the veteran's 
contentions and testimony regarding the severity of his 
service-connected bilateral hearing loss.  However, applying 
the rating criteria to the audiological test results does not 
warrant any increased ratings.  The use of hearing aids does 
not affect the veteran's rating, as hearing tests are 
conducted without hearing aids.  38 C.F.R. § 4.85(a).  

In sum, the preponderance of the evidence is against the 
claim for a rating higher than 10 percent for the period from 
July 19, 2001 to August 29, 2004; and for a rating higher 
than 20 percent since August 30, 2004.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the Board must 
deny the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  





ORDER

A rating higher than 10 percent for the period from July 19, 
2001 to August 29, 2004; and higher than 20 percent for the 
period since August 30, 2004, for bilateral hearing loss is 
denied.  


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


